     Case 3:21-cv-00813-B-BT Document 8 Filed 04/09/21           Page 1 of 2 PageID 21



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

ALBERT J. GARRY,                               §
             Plaintiff,                        §
                                               §
v.                                             §    No. 3:21-cv-00813-B (BT)
                                               §
                                               §
JOSH YEAGER,                                   §
                  Defendant.                   §

                   NOTICE OF DEFICIENCY AND ORDER

     Upon review of the papers and pleadings filed in the above styled and
 numbered cause, the following deficiencies appear:

 ☒     Complaint is not in compliance with Federal Rule of Civil Procedure
 8(a).

 ☐      Signature of the attorney of record or each party proceeding pro se is
        required on each pleading, motion or other paper filed by that party.
        (See Federal Rule of Civil Procedure 11). Plaintiff(s) must submit a
        new and properly signed: ☐ complaint. ☐ request to proceed in
        forma pauperis.

 ☐      The $402 fee has not been paid nor has a proper request to proceed
        in forma pauperis been submitted.1

 ☐      A request to proceed in forma pauperis must include a financial
        affidavit. See 28 U.S.C § 1915(a)(1).

 ☐      The pleadings are not filed on the appropriate form.



        1As of December 1, 2020, a $52 administrative fee will be assessed in addition to
 the $350 filing fee, resulting in a total filing fee of $402 for a civil action in which the
 plaintiff has not sought or been granted leave to proceed in forma pauperis. See District
 Court Miscellaneous Fee Schedule.
                                              1
    Case 3:21-cv-00813-B-BT Document 8 Filed 04/09/21   Page 2 of 2 PageID 22



     The Clerk of the Court shall take the following indicated
action:
☒      A true copy of this order shall be mailed to each plaintiff or his/her
       attorney of record. No further process shall issue except upon order
       of the Court.

☐      A form application to proceed in forma pauperis shall be mailed to
       each plaintiff.

☒      A copy of Federal Rule of Civil Procedure 8 shall be mailed to
       plaintiff.

☒      The Pro Se 1 Complaint for a Civil Case from the United States
       Courts’s website shall be mailed to plaintiff.


      It is hereby ORDERED that plaintiff shall cure each deficiency by May
10, 2021. Failure to comply with this order will result in a recommendation
that the complaint be dismissed for failure to prosecute pursuant to Federal
Rule of Civil Procedure 41(b).

       SIGNED April 9, 2021.


                               ___________________________
                               REBECCA RUTHERFORD
                               UNITED STATES MAGISTRATE JUDGE




                                       2
